Title: To James Madison from James Madison, 8 February 1809
From: Madison, James
To: Madison, James



My dear Sir,
Feby. 8th. 1809 Williamsburg

I congratulate you & our common Country, most sincerely, on the Issue of the late presidential Election; nor have I a Doubt of the succeeding Administration being as distinguished for Patriotism & Wisdom, as the preceding.  You will indeed, I fear, have a stormy Time to encounter; but that is the Season in which the Pilot discovers his superior Skill.
Mr. Crittenden, who is from Kentucky, & has been a Student of Law in our College, wishes to be honoured with your Acquaintance; & also, to obtain Your Interest in securing a military Appointment.  He will best explain his particular Views.  I beleive him to be highly respectable both for Intelligence & prudent Conduct.
From the current of Debate in Congress, it appears as if War were inevitable.  For my own Part, I ask myself, cui bonoHow will it tend to meliorate our Situation? whilst the attendant Evils are as great as obvious.  The Proposition to authorize Mercht. Vessels to resist Search or Seizure has the Air of Magnanimity, & wd. possess it in reality, provided the Issue of the Resistance was not too evident.  Sparrows will not repel the Eagle by the most legitimate Authority to resist him.  But I did not mean to enter into political Discussion.  You have too much of it already.
I beg you to offer my best Regards to Mrs. Madison, & to be assured that I am, Dr. Sir Yr. Affe. Friend

J Madison

